Exhibit 10.18
 
COMMON STOCK AND WARRANT PURCHASE AGREEMENT


ENTIA BIOSCIENCES, INC.
 
THIS COMMON STOCK AND WARRANT PURCHASE AGREEMENT is entered into as of this 15
day of October, 2014 the “Agreement”), by and among Entia Biosciences, Inc., a
Nevada corporation (the “Company”) and Michael Budagher (the “Purchaser”).
 
The parties hereby agree as follows:
 
ARTICLE 1
 
PURCHASE AND SALE OF COMMON STOCK AND WARRANTS
 
1.1           Sale and Issuance of Common Stock and Warrants.
 
(a)           Subject to the terms set forth herein, each Purchaser (as defined
below) agrees to purchase at the Closing and the Company agrees to sell and
issue to Purchaser at the Closing 200,000 Units (as defined below at a purchase
price of $1.00 per Unit (the “Unit Purchase Price”).  Each “Unit” shall consist
of two shares of Common Stock and one common stock purchase warrant, in
substantially the form attached hereto as Appendix A, to purchase one share of
Common Stock at an exercise price of $0.50 per share of Common Stock issuable
upon exercise of the warrant.  This private placement is being undertaken in
reliance on the exemption from registration pursuant to Section 4(2) of the
Securities Act of 1933.
 
(b)           The shares of Common Stock issued to the Purchaser pursuant to
this Agreement shall be hereinafter referred to as the “Stock,” the common stock
purchase warrant issued to the Purchaser shall be referred to as the “Warrant,”
and the shares of Common Stock issuable upon exercise of the Warrants shall be
hereinafter referred to as the “Warrant Stock.”  The Stock, the Warrant, the
Warrant Stock, and any equity securities issuable in exchange for the Stock, the
Warrant and/or the Warrant Stock shall be hereinafter referred to as the
“Securities.”
 
(c)           The Purchaser hereby acknowledges receipt and approval of a copy
of the following Company Documents: Annual 10-K report for the year ending
December 31, 2013, Quarterly 10-Q reports for the periods ended March 31, 2014
and June 30, 2014.


1.2           Closing.
 
(a)           The Closing of the purchase and sale of the Units to Purchasers
shall take place at the offices of the Company, located at: 13565 SW
Tualatin-Sherwood Rd. #800, Sherwood, OR 97140 , or at the discretion of the
Company and upon notice to the Purchaser, on October 15th, 2014, or a subsequent
date at such later time and place as the Company and Purchaser participating in
the Closing shall mutually agree upon, orally or in writing (which time and
place are designated as the “Closing”).
 
(b)           At the Closing, the Company shall deliver to each Purchaser
participating in the Closing (i) a certificate representing the 400,000 shares
of Common Stock being purchased hereto (ii) the Warrant exercisable for 200,000
shares of Common Stock, in each case against payment of the Purchase Price for
200,000 Units acquired by each Purchaser by check payable to the Company or by
wire transfer to a bank account designated by the Company.
 
 
1

--------------------------------------------------------------------------------

 


ARTICLE 2


REPRESENTATIONS AND WARRANTIES OF THE PURCHASER AND THE COMPANY


2.1           Representations and Warranties of the Company.  The Company hereby
represents and warrants that, the following representations and covenants are
true and complete as of the date hereof and as of the date of the Closing:


(a)           Corporate Status.  The Company is a corporation duly organized,
validly existing and in good standing under the laws of the State of
Nevada.  The Company has the requisite power and authority to carry on the
business as now being conducted. The Company is legally qualified to transact
business as a foreign corporation in all jurisdictions where failure to be so
qualified would have a material adverse effect on its business.  There is no
pending or, to the Company's knowledge, threatened, proceeding for the
dissolution, liquidation, insolvency or rehabilitation of the Company.


(b)           Power and Authority.  The Company has the power and authority to
execute and deliver this Agreement, the Warrant issued hereunder and any other
document or agreement executed in connection with the transactions contemplated
hereby (collectively, the “Transaction Documents”), to perform its obligations
hereunder and thereunder and to consummate the transactions contemplated
hereby.  The Company has taken all action necessary to authorize its execution
and delivery of the Transaction Documents, the performance of its obligations
hereunder and thereunder and the consummation of the transactions contemplated
hereby and thereby.
 
(c)           Enforceability.  The Transaction Documents have been duly executed
and delivered by the Company and constitute its legal, valid and binding
obligation, enforceable against it in accordance with its terms except (i) as
limited by applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance, or other laws of general application relating to or
affecting the enforcement of creditors’ rights generally, or (ii) as limited by
laws relating to the availability of specific performance, injunctive relief, or
other equitable remedies.
 
(d)           Capitalization.  The authorized capital of the Company consists,
or will consist, immediately prior to the Closing, of:
 
(i) The Company has 150,000,000 shares of authorized Common Stock, 9,359,621
shares of which were issued and outstanding as of July 18, 2014.  In addition,
there are 5,000,000 shares of Preferred Stock authorized, of which 281,969
shares of Series A Preferred Stock were issued and outstanding as of June 30,
2014.  All of the outstanding shares of Common Stock have been duly authorized,
are fully paid and non-assessable and were issued in compliance with the
Securities Act and all applicable state securities laws.
 
(ii) The Company has reserved 4,650,000 shares of Common Stock for issuance to
officers, directors, employees, and consultants of the Company pursuant to the
Company’s 2010 Incentive Stock Plan (the “Stock Plan”).  Of such reserved shares
of Common Stock, no shares have been issued upon exercise of options granted
under the Stock Plan.
 
(e)           No Violation.  Assuming the accuracy of the representations made
by the Purchasers in Section 2.3 of this Agreement, the execution and delivery
of the Transaction Documents by the Company, the performance by the Company and
the respective obligations hereunder and thereunder and the consummation by the
Company of the transactions contemplated by the Transaction Documents will not
(i) contravene any provision of the certificate of incorporation or bylaws of
the Company, (ii) violate any law, statute, ordinance, rule, regulation, decree,
writ, injunction, judgment or order of any governmental authority or of any
arbitration award which is either applicable to, binding upon or enforceable
against the Company; (iii) result in any breach of, or constitute a default (or
an event which would, with the passage of time or the giving of notice or both,
constitute a default) under, or give rise to a right to terminate, amend,
modify, abandon or accelerate, any contract which is applicable to, binding upon
or enforceable against the Company, (iv) result in or require the creation or
imposition of any lien upon or with respect to any of the property or assets of
the Company, or (v) require the consent, approval, authorization or permit of,
or filing with or notification to, any governmental authority, any court or
tribunal or any other person, except for filings pursuant to applicable state
securities laws and Regulation D of the Securities Act.
 
 
2

--------------------------------------------------------------------------------

 
 
(f)           Charter Documents.  The copies of the certificate of incorporation
and bylaws of the Company, which are available for review by the Purchaser are
true, accurate and complete and reflect all amendments made through the date of
this Agreement.
 
(g)           Litigation.  There is no action, suit, or other legal or
administrative proceeding relating to the Company pending or to its knowledge
threatened against the Company or which questions the validity or enforceability
of the Transaction Documents or the transactions contemplated hereby or
thereby.  There are no outstanding orders, decrees or stipulations relating to
the Company issued by any governmental authority in any proceeding to which the
Company is or was a party which have not been complied with in full or which
continue to impose any material obligations on the Company.
 
(h)           Good Title to, Condition of, and Adequacy of Assets.
 
(i)           The Company has good and marketable title to all of its assets,
free and clear of any liens or restrictions on use.
 
(ii)           All of the Company's assets are in good operating condition,
subject to normal wear and tear and have been maintained in accordance with
commercially reasonable practices.
 
(iii)           All of the Company's assets constitute all of the assets and
properties known to the Company, which are necessary for the conduct of its
business in the manner in which and to the extent to which such business was
conducted prior to the date hereof.
 
(i)           Compliance with Laws.  The Company is and has been in compliance
in all material respects with all laws, regulations, and orders applicable to
its business.  The Company has not been cited, fined or otherwise notified of
any asserted past or present failure to comply with any laws, regulations or
orders and no proceeding with respect to any such violation is pending or to its
knowledge, threatened, which could result in liabilities which would materially
and adversely affect the Company's ability to enter into and perform its
obligations under the Transaction Documents, or which would materially and
adversely affect its business.
 
(j)           Tax Matters.  All federal, state, local and foreign tax returns
required to be filed by the Company have been filed and are true in all material
respects, and all taxes, assessments, fees, and other governmental charges upon
the Company, or upon any of its properties, income, or franchises, shown in such
returns to be due and payable have been paid or if any of such tax returns have
not been filed or if any such taxes have not been paid or so reserved for, the
failure to so file or to pay would not in the aggregate adversely affect the
business, properties, prospects, or financial condition of the Company.
 
(k)           Licenses and Permits.  The Company possesses all licenses and
required governmental or official approvals, permits or authorizations
(collectively, the “Permits”) for it to operate its business in all material
respects consistent with the operation of the Company’s business as of the date
hereof.  All such Permits are valid and in full force and effect, the Company is
in compliance in all material respects with the requirements thereof, and no
proceeding is pending or threatened to the knowledge of the Company, to revoke
or amend any Permits.
 
(l)           Intellectual Property Intangibles.
 
(i)           To the Company's knowledge, no process or know-how used by the
Company in connection with its business infringes, conflicts with or has been
alleged to infringe or conflict with any patent or other intellectual property
right of any other Person.
 
(ii)           The Company owns, free and clear of all liens, and subject to any
licenses granted by the Company prior to the date of the Closing, all right,
title and interest in such intellectual property.
 
(iii)           To the Company's knowledge, the use of such intellectual
property in connection with the operation of its business as heretofore
conducted does not conflict with, infringe upon or violate the intellectual
property rights of any third party.
 
 
3

--------------------------------------------------------------------------------

 
 
(iv)           The Company has the right to use its intellectual property in its
business and necessary for the continued operation of its business in
substantially the same manner as its operations have heretofore been conducted.
 
(m)           Accuracy of Information Furnished to Purchaser.  No
representation, statement or information made or furnished by the Company to
Purchaser in connection with this Agreement, including the Private Placement
Memorandum and the public filings made by the company, contains any untrue
statement of a material fact or omits any material fact necessary to make the
information contained therein not misleading.
 
(n)           Environmental Matters.  The Company is and at all times has been
in compliance in all material respects with all Environmental, Health and Safety
Laws applicable to the Company.  As used in this Agreement, “Environmental,
Health and Safety Laws” means all federal, state, regional or local statutes,
laws, rules, regulations, codes, orders, plans, injunctions, decrees, rulings
and changes or ordinances or judicial or administrative interpretations thereof,
whether currently in existence or hereafter enacted or promulgated, any of which
govern (or purport to govern) or relate to pollution, protection of the
environment, public health and safety, air emissions, water discharges,
hazardous or toxic substances, solid or hazardous waste or occupational health
and safety, as any of these terms are or may be defined in such statutes, laws,
rules, regulations, codes, orders, plans, injunctions, decrees, rulings and
changes or ordinances, or judicial or administrative interpretations thereof.
 
(o)           SEC Reports; Financial Statements. The Company has filed all
reports required to be filed by it under the Securities Act and the Exchange
Act, including pursuant to Section 13(a) or 15(d) thereof, for the two years
preceding the date hereof (or such shorter period as the Company was required by
law to file such material) (the foregoing materials, including the exhibits
thereto, being collectively referred to herein as the “SEC Reports”) on a timely
basis or has received a valid extension of such time of filing and has filed any
such SEC Reports prior to the expiration of any such extension.  As of their
respective dates, the SEC Reports complied in all material respects with the
requirements of the Securities Act and the Exchange Act and the rules and
regulations of the Commission promulgated thereunder, and none of the SEC
Reports, when filed, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading.  The financial statements of the Company
included in the SEC Reports comply in all material respects with applicable
accounting requirements and the rules and regulations of the Commission with
respect thereto as in effect at the time of filing.  Such financial statements
have been prepared in accordance with United States generally accepted
accounting principles applied on a consistent basis during the periods involved
(“GAAP”), except as may be otherwise specified in such financial statements or
the notes thereto and except that unaudited financial statements may not contain
all footnotes required by GAAP, and fairly present in all material respects the
financial position of the Company and its consolidated subsidiaries as of and
for the dates thereof and the results of operations and cash flows for the
periods then ended, subject, in the case of unaudited statements, to normal,
immaterial, year-end audit adjustments.
 
2.2           Covenants of the Company
 
(a)           Registration Rights.  The Warrant Shares shall be granted piggy
back registration rights.  The Company undertakes to provide Purchaser with at
least 15 days notice prior to filing a registration statement (other than a
registration statement on Form S-8) with the SEC covering equity securities and
Purchaser shall have the option to request the inclusion of the Warrant Shares
in such registration statement.
 
(b)           Budget Disclosure.  Within 30 days of the date of this Agreement,
the Company shall deliver to Purchaser a budget showing the cash flows, income
statement, and balance sheet and the assumptions therefor.  The date of such
budget shall be September 30, 2014, and shall show information set forth in the
immediately preceding sentence by quarter for two years and one quarter, that
is, the quarterly budgets shall end on December 31, 2016.
 
(c)           Board Attendance.  For two years from the date of this Agreement,
Purchaser shall be entitled to notice of and to observe and attend all board
meetings of the Company.
 
 
4

--------------------------------------------------------------------------------

 


2.3           Representations and Warranties of Purchaser.   Each Purchaser by
executing this Agreement, hereby represents and warrants to the Company and
covenants and agrees with the Company as of each closing as follows:


(a)           Authorization.  The Purchaser has full power and authority to
enter into the Transaction Documents.  The Transaction Documents, when executed
and delivered by the Purchaser, will constitute valid and legally binding
obligations of the Purchaser, enforceable in accordance with their terms, except
as limited by applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance, and any other laws of general application affecting
enforcement of creditors’ rights generally, and as limited by laws relating to
the availability of a specific performance, injunctive relief, or other
equitable remedies.
 
(b)           Purchase Entirely for Own Account.  This Agreement is made with
the Purchaser in reliance upon the Purchaser’s representation to the Company,
which by the Purchaser’s execution of this Agreement, the Purchaser hereby
confirms, that the Securities to be acquired by the Purchaser will be acquired
for investment for the Purchaser’s own account, not as a nominee or agent, and
not with a view to the resale or distribution of any part thereof, and that the
Purchaser has no present intention of selling, granting any participation in, or
otherwise distributing the same.  By executing this Agreement, the Purchaser
further represents that the Purchaser does not presently have any contract,
undertaking, agreement or arrangement with any person to sell, transfer or grant
participations to such person or to any third person, with respect to any of the
Securities.  If the Purchaser is a corporation, partnership or other entity,
such Purchaser has not been formed for the specific purpose of acquiring the
Securities.
 
(c)           Accredited Investor.  The Purchaser represents that it is an
Accredited Investor as that term is defined in Regulation D promulgated under
the Securities Act of 1933, as amended (the “Act”) or who, either alone or with
the Purchaser’s representative(s) has such knowledge and experience in financial
and business matters that the Purchaser is capable of evaluating the merits and
risks of the investment in the Shares.


(d)          Purchaser Sophistication.  The Purchaser represents that it (i) has
adequate means of providing for his current financial needs and possible
personal contingencies, and has no need for liquidity of investment in the
Company; (ii) can afford (a) to hold unregistered securities for an indefinite
period of time and (b) sustain a complete loss of the entire amount of the
subscription; and (iii) has not made an overall commitment to investments which
are not readily marketable that is so disproportionate as to cause such overall
commitment to become excessive.


(e)           Disclosure of Information.  The Purchaser believes it has received
all information it considers necessary or appropriate for deciding whether to
purchase the Securities.  The Purchaser further represents that it has had an
opportunity to ask questions and receive answers from the Company regarding the
terms and conditions of the offering of the Securities and the business,
properties, prospects and financial condition of the Company.  The foregoing,
however, does not limit or modify the representations and warranties of the
Company in Section 2.1 of this Agreement or the right of the Purchasers to rely
on such representations and warranties.
 
(f)           Restricted Securities.  The Purchaser understands that the
Securities will be characterized as “restricted securities” under the federal
securities laws, inasmuch as they are being acquired from the Company in a
transaction not involving a public offering, and that under such laws and
applicable regulations such Securities may not be resold without registration
under the Securities Act, except in certain limited circumstances.  In this
connection, the Purchaser represents that it is familiar with Rule 144
promulgated under the Securities Act, as presently in effect, and understands
the resale limitations imposed thereby and by the Securities Act.  The Purchaser
acknowledges that the Company has no obligation to register or qualify the
Securities for resale except as provided in the Transaction Documents.  The
Purchaser further acknowledges that if an exemption from registration or
qualification is available, it may be conditioned on various requirements
including, but not limited to, the time and manner of sale, the holding period
for the Securities, and on requirements relating to the Company that are outside
the Purchaser's control, and which the Company is under no obligation and may
not be able to satisfy.
 
 
5

--------------------------------------------------------------------------------

 
 
(g)           Limited Public Market.  The Purchaser understands that even though
the company is currently listed on the Over-the-Counter Bulletin Board (OTC-BB)
and has the trading symbol ERGO.OB.  Only a limited public market now exists for
the shares of Common Stock issued by the Company, and that the Company has made
no assurances that a public market will continue.
 
(h)           Legends.  The Purchaser understands that the Securities, and any
securities issued in respect thereof or exchange therefore, may bear one or all
of the following legends:
 
(i)           “THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AND HAVE BEEN ACQUIRED FOR
INVESTMENT AND NOT WITH A VIEW TO, OR IN CONNECTION WITH, THE SALE OR
DISTRIBUTION THEREOF.  NO SUCH SALE OR DISTRIBUTION MAY BE AFFECTED WITHOUT AN
OPINION OF COUNSEL IN A FORM SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION
IS NOT REQUIRED UNDER THE SECURITIES ACT OF 1933.”
 
(ii)           Any legend set forth in or required by the Warrants.
 
(iii)           Any legend required by the securities laws of any state to the
extent such laws are applicable to the shares represented by the certificate so
legended.
 
(i)           No General Solicitation.  Neither the Purchaser, nor any of its
officers, employees, agents, directors, shareholders or partners has engaged the
services of a broker, investment banker or finder to contact any potential
Purchaser nor has the Purchaser or any of the Purchaser’s officers, employees,
agents, directors, shareholders or partners, agreed to pay any commission, fee
or other remuneration to any third party to solicit or contact any potential
Purchaser.  Neither the Purchaser, nor any of its officers, directors,
employees, agents, shareholders or partners has (a) engaged in any general
solicitation, or (b) published any advertisement in connection with the offer
and sale of the Securities.
 
ARTICLE 3


RESTRICTIONS ON DISPOSITION


Without in any way limiting the representations set forth above, each Purchaser
further agrees not to make any disposition of all or any portion of the
Securities unless and until:
 
3.1           Exemption from Registration.  Such Purchaser shall have notified
the Company in writing of the proposed disposition and if requested by the
Company, such Purchaser shall have furnished the Company with an opinion of
counsel, satisfactory to the Company, that such disposition will not require
registration of such shares under the Act.
 
3.2           Other Permitted Transfers.  Notwithstanding the provisions of
Sections 3.1 and 3.2 above, no such registration statement or opinion of counsel
shall be necessary for a transfer by a Purchaser to his or her estate, or a
transfer by gift, will or intestate succession, or a transfer by a Purchaser to
his or her spouse or to the siblings, lineal descendants or ancestors of such
Purchaser, if, prior to such transfer, the transferee agrees in writing to be
subject to the terms hereof to the same extent as if he or she were the original
Purchaser hereunder.


ARTICLE 4
 
CONDITIONS TO CLOSING OF PURCHASERS
 
The obligations of the Purchaser under Section 1.1 of this Agreement are subject
to the fulfillment or waiver by the Purchasers on or prior to the Closing of
each of the following conditions:
 
 
6

--------------------------------------------------------------------------------

 
 
4.1           Representations and Warranties.  The representations and
warranties of the Company contained in Section 2.1 shall be true on and as of
the Closing with the same effect as though such representations and warranties
had been made on and as of the date of the Closing.
 
4.2           Covenants.  All covenants, agreements and conditions contained in
this Agreement and to be performed by the Company on or prior to the Closing
shall have been performed or complied with in all material respects.
 
4.3           Securities Laws.  The Company shall have obtained all necessary
permits and qualifications, or secured exemptions therefrom, required as of the
Closing under the Securities Act or by any state for the offer and sale of the
Securities.
 
4.4           Other Deliveries.  The Company shall have delivered to the
Purchaser or their counsel such other instruments, agreements or certificates as
are otherwise reasonably requested by Purchasers, including the Transaction
Documents.


ARTICLE 5


MISCELLANEOUS


5.1           Headings.  The subject headings of the sections and subsections of
this Agreement are included for purposes of convenience only, and shall not
affect the construction or interpretation of any of its provisions.
 
5.2           Entire Agreement; Modification and Waiver.  This Agreement and the
Exhibits attached hereto, constitute the entire agreement between the parties
pertaining to the subject matter contained in it and supersedes all prior and
contemporaneous agreements, representations, and understandings of the
parties.  Any term of this Agreement may be amended and the observance of any
term of this Agreement may be waived (either generally or in a particular
instance and either retroactively or prospectively), with the written consent of
the Company and Purchasers holding a majority of the shares of Stock issued
pursuant to this Agreement.  Any term of the Warrant may be amended and the
observance of any term of the Warrant may be waived (either generally or in a
particular instance and either retroactively or prospectively), only with the
written consent of the Company and the Purchaser holding a majority of the
shares of Warrant Stock issued to the Purchaser pursuant to this Agreement.  No
waiver of any of the provisions of this Agreement shall be deemed, or shall
constitute, a waiver of any other provision, whether or not similar, nor shall
any waiver constitute a continuing waiver.
 
5.3           Rights of Parties.  This Agreement shall be binding upon and inure
to the benefit of the parties hereto and their successors and permitted
assigns.  Nothing in this Agreement, whether express or implied, is intended to
confer any rights or remedies under or by reason of this Agreement on any person
other than the parties to it and their respective successors and assigns, nor is
anything in this Agreement intended to relieve or discharge the obligation or
liability of any third person to any party to this Agreement, nor shall any
provision give any third person any right of subrogation or action over against
any party to this Agreement.
 
5.4           Notices.  Any notice required or permitted by this Agreement shall
be in writing and shall be deemed sufficient upon delivery, when delivered
personally or by overnight courier or sent by fax or by Email (upon customary
confirmation of receipt), or 48 hours after being deposited in the U.S. mail, as
certified or registered mail, with postage prepaid, addressed to the party to be
notified at such party’s address as set forth on the signature page or Schedule
1 hereto, or as subsequently modified by written notice, and if to the Company,
with a copy to ;  Attention:  Marvin S. Hausman, M.D.,  13565 SW
Tualatin-Sherwood Rd. #800, Sherwood, OR 97140.
 
5.5           Governing Law; Jurisdiction and Venue.  This Agreement and all
acts and transactions pursuant hereto and the rights and obligations of the
parties hereto shall be governed, construed and interpreted in accordance with
the laws of the State of Oregon, without giving effect to principles of
conflicts of law.  Each party hereto irrevocably consents to the jurisdiction
and venue of the state or federal courts located in Marion County, State of
Oregon in connection with any action, suit, proceeding or claim to enforce the
provisions of this Agreement, to recover damages for breach of or default under
this Agreement, or otherwise arising under or by reason of this Agreement. Each
party hereto irrevocably waives any objection to the laying of venue of any such
suit, action or proceeding brought in such courts and irrevocably waives any
claim that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum. EACH OF THE PARTIES HERETO WAIVES ANY
RIGHT TO REQUEST A TRIAL BY JURY IN ANY LITIGATION WITH RESPECT TO THIS
AGREEMENT AND REPRESENTS THAT COUNSEL HAS BEEN CONSULTED SPECIFICALLY AS TO THIS
WAIVER.
 
 
7

--------------------------------------------------------------------------------

 
 
5.6           Successors and Assigns.  This Agreement, and the rights and
obligations of each of the parties hereunder, may not be assigned by any
Purchaser without the prior written consent of the Company; provided, however,
that each Purchaser may assign this Agreement, and such Purchaser’s rights and
obligations hereunder, to his or her estate or by gift, will or intestate
succession, or to his or her spouse or to the siblings, lineal descendants or
ancestors of such Purchaser without the prior written consent of the Company but
subject, however, to Section 3 hereof.  Subject to the foregoing sentence, this
Agreement shall inure to the benefit of, and shall be binding upon, the parties
and their successors and assigns.
 
5.7           Severability.  If any term, covenant or condition of this
Agreement is held to be invalid, void or otherwise unenforceable by any court of
competent jurisdiction, the remainder of this Agreement shall not be affected
thereby and each term, covenant and condition of this Agreement shall be valid
and enforceable to the fullest extent permitted by law.
 
5.8           Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.




IN WITNESS WHEREOF, the parties to this Common Stock and Warrant Purchase
Agreement have duly executed it on the dates below.
 


 
The Company:
 
 Entia Biosciences, Inc.
 
By:    /s/ Marvin S. Hausman, M.D.                                
Marvin S. Hausman M.D., President & CEO
 
Dated:


Purchaser:
 
By:    /s/ Michael Budagher                                              
Michael Budagher
 
Dated:
 
 
 
 
8

--------------------------------------------------------------------------------

 
 